Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The status of the application is a NON-FINAL OFFICE ACTION in response to the application filed on 11/14/20196.

	The status of the claims is as follows:
		Claims 1-12 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 12, lines 1 and 2, the applicant recites “a door glass” and “a glass plate” respectively.  Are these the same “door glass” and “glass plate” that are recited in claim 1?  If so, then consistency should be maintained between the same elements.  If not, then the applicant should clearly and 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinelli et al. (5,791,088).
Martinelli et al. (5,791,088) discloses a belt line portion sound insulation structure in combination with an automobile [claim 12], comprising a belt line between a door panel/plates (18 and 30) with the belt line portion sound insulation structure comprising a viscoelastic member (see figure below) arranged on a lower portion (44) of both sides [claim 10] of the faces of the glass plate (30) of a door glass with the door glass movable between open and closed positions such that when in a closed state (see figure 1) the viscoelastic member is restrained by a portion of the panel plates [claim 1] with the viscoelastic member having a tapered shape toward an upper end and drainage structure(s) (54 and 56) [claim 8]. 


    PNG
    media_image1.png
    521
    597
    media_image1.png
    Greyscale

Claims 2-5, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Martinelli et al. (5,791,088) fail to specifically disclose the viscoelastic member having a hardness measured on the surface to be 10-80 in an Asker C hardness defined by SRIS 0101.
It would have been a matter of design choice to provide the hardness of the viscoelastic member to be of any desired hardness depending on the application and the surrounding environment of the viscoelastic member since it not novel to adjust the hardness of a sealing member based on the application of the sealing member/viscoelastic member.  Furthermore, the viscoelastic member of Martinelli et al. (5,791,088) would operate equally as well when utilizing any hardness between 10-80 on the Asker C hardness scale as defined by SRIS 0101.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634